Slip Op. 06-71


                    UNITED STATES COURT OF INTERNATIONAL TRADE
                         BEFORE: GREGORY W. CARMAN, JUDGE



  WHEATLAND TUBE COMPANY and
  ALLIED TUBE & CONDUIT CORPORATION,

                                Plaintiffs,

  v.                                                         Court No. 04-00568

  UNITED STATES,

                                Defendant,

  and

  SAHA THAI STEEL PIPE COMPANY, LTD.,

                                Defendant-Intervenor.



                                          JUDGMENT

        Upon consideration of the United States Department of Commerce’s Final Results of

Redetermination Pursuant to Court Remand (“Remand Results”) filed March 1, 2006, pursuant

to the Court’s decision in Wheatland Tube Co. v. United States, 30 CIT __, 414 F. Supp. 2d 1271

(2006); and upon consideration of Plaintiffs’ Motion for Final Judgment Upholding the Remand;

and upon all other papers filed herein; and upon due deliberation, it is hereby

        ORDERED that Plaintiff’s Motion for Final Judgment Upholding Remand is granted;

and it is further
           ORDERED that the Remand Results are sustained in all respects.



SO ORDERED.



           The Clerk of the Court is directed to forward copies of this Order to counsel for the

parties.




                                                        /s/     Gregory W. Carman
                                                        Gregory W. Carman




Dated: 16th day of May 2006
       New York, New York